Exhibit 10.5
 
ANTHERA PHARMACEUTICALS, INC.
 
2013 STOCK OPTION AND INCENTIVE PLAN
 
 
SECTION 1.  GENERAL PURPOSE OF THE PLAN; DEFINITIONS

 
The name of the plan is the Anthera Pharmaceuticals, Inc. 2013 Stock Option and
Incentive Plan (the “Plan”).  The purpose of the Plan is to encourage and enable
the officers, employees, Non-Employee Directors and other key persons (including
Consultants) of Anthera Pharmaceuticals, Inc. (the “Company”) and its
Subsidiaries upon whose judgment, initiative and efforts the Company largely
depends for the successful conduct of its business to acquire a proprietary
interest in the Company.  It is anticipated that providing such persons with a
direct stake in the Company’s welfare will assure a closer identification of
their interests with those of the Company and its stockholders, thereby
stimulating their efforts on the Company’s behalf and strengthening their desire
to remain with the Company.
 
The following terms shall be defined as set forth below:
 
“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
 
“Administrator” means either the Board or the compensation committee of the
Board or a similar committee performing the functions of the compensation
committee and which is comprised of not less than two Non-Employee Directors who
are independent.
 
“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Restricted Stock Units, Restricted Stock
Awards, Unrestricted Stock Awards, Cash-Based Awards, Performance Share Awards
and Dividend Equivalent Rights.
 
“Award Certificate” means a written or electronic document setting forth the
terms and provisions applicable to an Award granted under the Plan.  Each Award
Certificate is subject to the terms and conditions of the Plan.
 
“Board” means the Board of Directors of the Company.
 
“Cash-Based Award” means an Award entitling the recipient to receive a
cash-denominated payment.
 
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.
 
“Consultant” means any natural person that provides bona fide services to the
Company, and such services are not in connection with the offer or sale of
securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities.
 
 
 

--------------------------------------------------------------------------------

 
 
“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.
 
“Dividend Equivalent Right” means an Award entitling the grantee to receive
credits based on cash dividends that would have been paid on the shares of Stock
specified in the Dividend Equivalent Right (or other award to which it relates)
if such shares had been issued to and held by the grantee.
 
“Effective Date” means the date on which the Plan is approved by stockholders as
set forth in Section 21.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
 
“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Administrator; provided, however,
that if the Stock is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”), NASDAQ Global Market
or another national securities exchange, the determination shall be made by
reference to market quotations.  If there are no market quotations for such
date, the determination shall be made by reference to the last date preceding
such date for which there are market quotations.
 
“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.
 
“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.
 
“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.
 
“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.
 
“Performance-Based Award” means any Restricted Stock Award, Restricted Stock
Units, Performance Share Award or Cash-Based Award granted to a Covered Employee
that is intended to qualify as “performance-based compensation” under Section
162(m) of the Code and the regulations promulgated thereunder.
 
“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle.  The Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Company or a unit, division, group, or
Subsidiary of the Company) that will be used to establish Performance Goals are
limited to the following:  total shareholder return, achievement of key clinical
milestones, earnings before interest, taxes, depreciation and amortization, net
income (loss) (either before or after interest, taxes, depreciation and/or
amortization), changes in the market price of the Stock, economic value-added,
funds from operations or similar measure, sales or revenue, acquisitions or
strategic transactions, operating income (loss), cash flow (including, but not
limited to, operating cash flow and free cash flow), return on capital, assets,
equity, or investment, return on sales, gross or net profit levels,
productivity, expense, margins, operating efficiency, customer satisfaction,
working capital, earnings (loss) per share of Stock, sales or market shares and
number of customers, any of which may be measured either in absolute terms or as
compared to any incremental increase or as compared to results of a peer group.
 
 
 

--------------------------------------------------------------------------------

 
 
“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award,
Restricted Stock Units, Performance Share Award or Cash-Based Award, the vesting
and/or payment of which is subject to the attainment of one or more Performance
Goals.  Each such period shall not be less than 12 months.
 
“Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Administrator for a Performance Cycle based upon
the Performance Criteria.
 
“Performance Share Award” means an Award entitling the recipient to acquire
shares of Stock upon the attainment of specified Performance Goals.
 
“Restricted Stock Award” means an Award of shares of Stock subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.
 
“Restricted Stock Units” means an Award of phantom stock units to a grantee.
 
“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation pursuant to which the holders of the
Company’s outstanding voting power and outstanding stock immediately prior to
such transaction do not own a majority of the outstanding voting power and
outstanding stock or other equity interests of the resulting or successor entity
(or its ultimate parent, if applicable) immediately upon completion of such
transaction, (iii) the sale of all of the Stock of the Company to an unrelated
person, entity or group thereof acting in concert, or (iv) any other transaction
in which the owners of the Company’s outstanding voting power immediately prior
to such transaction do not own at least a majority of the outstanding voting
power of the Company or any successor entity immediately upon completion of the
transaction other than as a result of the acquisition of securities directly
from the Company.
 
“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a Sale Event.
 
“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.
 
“Stock” means the Common Stock, par value $0.001 per share, of the Company,
subject to adjustments pursuant to Section 3.
 
“Stock Appreciation Right” means an Award entitling the recipient to receive
shares of Stock having a value equal to the excess of the Fair Market Value of
the Stock on the date of exercise over the exercise price of the Stock
Appreciation Right multiplied by the number of shares of Stock with respect to
which the Stock Appreciation Right shall have been exercised.
 
 
 

--------------------------------------------------------------------------------

 
 
“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.
 
“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation.
 
“Unrestricted Stock Award” means an Award of shares of Stock free of any
restrictions.
 
SECTION 2.
ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES AND DETERMINE
AWARDS

 
(a)           Administration of Plan.  The Plan shall be administered by the
Administrator, provided that the amount, timing and terms of the grants of
Awards to Non-Employee Directors shall be determined by the compensation
committee or similar committee comprised solely of Non-Employee Directors.
 
(b)           Powers of Administrator.  The Administrator shall have the power
and authority to grant Awards consistent with the terms of the Plan, including
the power and authority:
 
(i)          to select the individuals to whom Awards may from time to time be
granted;
 
(ii)         to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Units, Unrestricted Stock Awards,
Cash-Based Awards, Performance Share Awards and Dividend Equivalent Rights, or
any combination of the foregoing, granted to any one or more grantees;
 
(iii)        to determine the number of shares of Stock to be covered by any
Award;
 
(iv)        to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the forms of Award Certificates;
 
(v)         to accelerate at any time the exercisability or vesting of all or
any portion of any Award provided that the Administrator generally shall not
exercise such discretion to accelerate Awards subject to Sections 7 and 8 except
in the event of the grantee’s death, disability or retirement, or a change in
control (including a Sale Event);
 
(vi)        subject to the provisions of Section 5(b), to extend at any time the
period in which Stock Options may be exercised; and
 
 
 

--------------------------------------------------------------------------------

 
 
(vii)           at any time to adopt, alter and repeal such rules, guidelines
and practices for administration of the Plan and for its own acts and
proceedings as it shall deem advisable; to interpret the terms and provisions of
the Plan and any Award (including related written instruments); to make all
determinations it deems advisable for the administration of the Plan; to decide
all disputes arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.
 
All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.
 
(c)           Delegation of Authority to Grant Options.  Subject to applicable
law, the Administrator, in its discretion, may delegate to the Chief Executive
Officer of the Company all or part of the Administrator’s authority and duties
with respect to the granting of Options to individuals who are (i) not subject
to the reporting and other provisions of Section 16 of the Exchange Act and (ii)
not Covered Employees.  Any such delegation by the Administrator shall include a
limitation as to the amount of Options that may be granted during the period of
the delegation and shall contain guidelines as to the determination of the
exercise price and the vesting criteria.  The Administrator may revoke or amend
the terms of a delegation at any time but such action shall not invalidate any
prior actions of the Administrator’s delegate or delegates that were consistent
with the terms of the Plan.
 
(d)           Award Certificate.  Awards under the Plan shall be evidenced by
Award Certificates that set forth the terms, conditions and limitations for each
Award which may include, without limitation, the term of an Award and the
provisions applicable in the event employment or service terminates.
 
(e)           Indemnification.  Neither the Board nor the Administrator, nor any
member of either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Administrator (and any
delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under the Company’s
articles or bylaws or any directors’ and officers’ liability insurance coverage
which may be in effect from time to time and/or any indemnification agreement
between such individual and the Company.
 
(f)           Foreign Award Recipients.  Notwithstanding any provision of the
Plan to the contrary, in order to comply with the laws in other countries in
which the Company and its Subsidiaries operate or have employees or other
individuals eligible for Awards, the Administrator, in its sole discretion,
shall have the power and authority to:  (i) determine which Subsidiaries shall
be covered by the Plan; (ii) determine which individuals outside the United
States are eligible to participate in the Plan; (iii) modify the terms and
conditions of any Award granted to individuals outside the United States to
comply with applicable foreign laws; (iv) establish subplans and modify exercise
procedures and other terms and procedures, to the extent the Administrator
determines such actions to be necessary or advisable (and such subplans and/or
modifications shall be attached to this Plan as appendices); provided, however,
that no such subplans and/or modifications shall increase the share limitations
contained in Section 3(a) hereof; and (v) take any action, before or after an
Award is made, that the Administrator determines to be necessary or advisable to
obtain approval or comply with any local governmental regulatory exemptions or
approvals.  Notwithstanding the foregoing, the Administrator may not take any
actions hereunder, and no Awards shall be granted, that would violate the
Exchange Act or any other applicable United States securities law, the Code, or
any other applicable United States governing statute or law.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3.
STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

 
(a)           Stock Issuable.  The maximum number of shares of Stock reserved
and available for issuance under the Plan shall be the sum of (i) 1,750,000
shares plus (ii) the number of shares of Stock that remain available for grants
under the Anthera Pharmaceuticals, Inc. Amended and Restated 2010 Stock Option
and Incentive Plan (the “2010 Plan”), subject to adjustment as provided in this
Section 3.  For purposes of this limitation, the shares of Stock underlying any
Awards under the Plan, as well as any shares of Stock underlying any awards
under the 2010 Plan or the Anthera Pharmaceuticals, Inc. 2005 Equity Incentive
Plan, that are forfeited, canceled or otherwise terminated (other than by
exercise) shall be added back to the shares of Stock available for issuance
under the Plan.  Notwithstanding the foregoing, the following shares shall not
be added to the shares authorized for grant under the Plan:  (i) shares tendered
or held back upon exercise of an Option or settlement of an Award to cover the
exercise price or tax withholding, and (ii) shares subject to a Stock
Appreciation Right that are not issued in connection with the stock settlement
of the Stock Appreciation Right upon exercise thereof.  In the event the Company
repurchases shares of Stock on the open market, such shares shall not be added
to the shares of Stock available for issuance under the Plan.  Subject to such
overall limitations, shares of Stock may be issued up to such maximum number
pursuant to any type or types of Award; provided, however, that Stock Options or
Stock Appreciation Rights with respect to no more than 750,000 shares of Stock
may be granted to any one individual grantee during any one calendar year
period, no more than 10 percent of the total number of shares of Stock
authorized for issuance under the Plan may be granted in the form of
Unrestricted Stock Awards and no more than 6,250,000 shares of the Stock may be
issued in the form of Incentive Stock Options.  The shares available for
issuance under the Plan may be authorized but unissued shares of Stock or shares
of Stock reacquired by the Company.
 
(b)           Effect of Awards.  The grant of any full value Award (i.e., an
Award other than an Option or a Stock Appreciation Right) shall be deemed, for
purposes of determining the number of shares of Stock available for issuance
under Section 3(a), as an Award of 1.5 shares of Stock for each such share of
Stock actually subject to the Award.  The grant of an Option or a Stock
Appreciation Right shall be deemed, for purposes of determining the number of
shares of Stock available for issuance under Section 3(a), as an Award for one
share of Stock for each such share of Stock actually subject to the Award.  Any
forfeitures, cancellations or other terminations (other than by exercise) of
such Awards shall be returned to the reserved pool of shares of Stock under the
Plan in the same manner.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Changes in Stock.  Subject to Section 3(d) hereof, if, as a result
of any reorganization, recapitalization, reclassification, stock dividend, stock
split, reverse stock split or other similar change in the Company’s capital
stock, the outstanding shares of Stock are increased or decreased or are
exchanged for a different number or kind of shares or other securities of the
Company, or additional shares or new or different shares or other securities of
the Company or other non-cash assets are distributed with respect to such shares
of Stock or other securities, or, if, as a result of any merger or
consolidation, sale of all or substantially all of the assets of the Company,
the outstanding shares of Stock are converted into or exchanged for securities
of the Company or any successor entity (or a parent or subsidiary thereof), the
Administrator shall make an appropriate or proportionate adjustment in (i) the
maximum number of shares reserved for issuance under the Plan, including the
maximum number of shares that may be issued in the form of Incentive Stock
Options, (ii) the number of Stock Options or Stock Appreciation Rights that can
be granted to any one individual grantee and the maximum number of shares that
may be granted under a Performance-Based Award, (iii) the number and kind of
shares or other securities subject to any then outstanding Awards under the
Plan, (iv) the repurchase price, if any, per share subject to each outstanding
Restricted Stock Award, and (v) the exercise price for each share subject to any
then outstanding Stock Options and Stock Appreciation Rights under the Plan,
without changing the aggregate exercise price (i.e., the exercise price
multiplied by the number of Stock Options and Stock Appreciation Rights) as to
which such Stock Options and Stock Appreciation Rights remain exercisable.  The
Administrator shall also make equitable or proportionate adjustments in the
number of shares subject to outstanding Awards and the exercise price and the
terms of outstanding Awards to take into consideration cash dividends paid other
than in the ordinary course or any other extraordinary corporate event.  The
adjustment by the Administrator shall be final, binding and conclusive.  No
fractional shares of Stock shall be issued under the Plan resulting from any
such adjustment, but the Administrator in its discretion may make a cash payment
in lieu of fractional shares.
 
(d)           Mergers and Other Transactions.  Except as the Administrator may
otherwise specify with respect to particular Awards in the relevant Award
Certificate, in the case of and subject to the consummation of a Sale Event, the
parties thereto may cause the assumption or continuation of Awards theretofore
granted by the successor entity, or the substitution of such Awards with new
Awards of the successor entity or parent thereof, with appropriate adjustment as
to the number and kind of shares and, if appropriate, the per share exercise
prices, as such parties shall agree.  To the extent the parties to such Sale
Event do not provide for the assumption, continuation or substitution of Awards,
all Options and Stock Appreciation Rights that are not exercisable immediately
prior to the effective time of the Sale Event shall become fully exercisable as
of the effective time of the Sale Event, all other Awards with time-based
vesting, conditions or restrictions shall become fully vested and nonforfeitable
as of the effective time of the Sale Event and all Awards with conditions and
restrictions relating to the attainment of performance goals may become vested
and nonforfeitable in connection with a Sale Event in the Administrator’s
discretion or to the extent specified in the relevant Award Certificate and upon
the effective time of the Sale Event, the Plan and all outstanding Awards
granted hereunder shall terminate.  In the event of such termination, (i) the
Company shall have the option (in its sole discretion) to make or provide for a
cash payment to the grantees holding Options and Stock Appreciation Rights, in
exchange for the cancellation thereof, in an amount equal to the difference
between (A) the Sale Price multiplied by the number of shares of Stock subject
to outstanding Options and Stock Appreciation Rights (to the extent then
exercisable  at prices not in excess of the Sale Price) and (B) the aggregate
exercise price of all such outstanding Options and Stock Appreciation Rights; or
(ii) each grantee shall be permitted, within a specified period of time prior to
the consummation of the Sale Event as determined by the Administrator, to
exercise all outstanding Options and Stock Appreciation Rights (to the extent
then exercisable) held by such grantee.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Substitute Awards.  The Administrator may grant Awards under the
Plan in substitution for stock and stock based awards held by employees,
directors or other key persons of another corporation in connection with the
merger or consolidation of the employing corporation with the Company or a
Subsidiary or the acquisition by the Company or a Subsidiary of property or
stock of the employing corporation.  The Administrator may direct that the
substitute awards be granted on such terms and conditions as the Administrator
considers appropriate in the circumstances.  Any substitute Awards granted under
the Plan shall not count against the share limitation set forth in Section 3(a).
 
SECTION 4. 
ELIGIBILITY

 
Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and key persons (including Consultants) of the
Company and its Subsidiaries as are selected from time to time by the
Administrator in its sole discretion.
 
SECTION 5.
STOCK OPTIONS

 
Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.
 
Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options.  Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code.  To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.
 
Stock Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable.  If the Administrator so determines, Stock Options may be
granted in lieu of cash compensation at the optionee’s election, subject to such
terms and conditions as the Administrator may establish.
 
(a)           Exercise Price.  The exercise price per share for the Stock
covered by a Stock Option granted pursuant to this Section 5 shall be determined
by the Administrator at the time of grant but shall not be less than 100 percent
of the Fair Market Value on the date of grant.  In the case of an Incentive
Stock Option that is granted to a Ten Percent Owner, the option price of such
Incentive Stock Option shall be not less than 110 percent of the Fair Market
Value on the grant date.
 
(b)           Option Term.  The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten years
after the date the Stock Option is granted.  In the case of an Incentive Stock
Option that is granted to a Ten Percent Owner, the term of such Stock Option
shall be no more than five years from the date of grant.
 
(c)           Exercisability; Rights of a Stockholder.  Stock Options shall
become exercisable at such time or times, whether or not in installments, as
shall be determined by the Administrator at or after the grant date.  The
Administrator may at any time accelerate the exercisability of all or any
portion of any Stock Option.  An optionee shall have the rights of a stockholder
only as to shares acquired upon the exercise of a Stock Option and not as to
unexercised Stock Options.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Method of Exercise.  Stock Options may be exercised in whole or in
part, by giving written or electronic notice of exercise to the Company,
specifying the number of shares to be purchased.  Payment of the purchase price
may be made by one or more of the following methods to the extent provided in
the Option Award Certificate:
 
(i)           In cash, by certified or bank check or other instrument acceptable
to the Administrator;
 
(ii)         Through the delivery (or attestation to the ownership) of shares of
Stock that are not then subject to restrictions under any Company plan.  Such
surrendered shares shall be valued at Fair Market Value on the exercise date;
 
(iii)         By the optionee delivering to the Company a properly executed
exercise notice together with irrevocable instructions to a broker to promptly
deliver to the Company cash or a check payable and acceptable to the Company for
the purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Administrator shall prescribe as a condition of such payment procedure;
or
 
(iv)         With respect to Stock Options that are not Incentive Stock Options,
by a “net exercise” arrangement pursuant to which the Company will reduce the
number of shares of Stock issuable upon exercise by the largest whole number of
shares with a Fair Market Value that does not exceed the aggregate exercise
price.
 
Payment instruments will be received subject to collection.  The transfer to the
optionee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Option Award Certificate or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the optionee).  In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
attested shares.  In the event that the Company establishes, for itself or using
the services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.
 
(e)           Annual Limit on Incentive Stock Options.  To the extent required
for “incentive stock option” treatment under Section 422 of the Code, the
aggregate Fair Market Value (determined as of the time of grant) of the shares
of Stock with respect to which Incentive Stock Options granted under this Plan
and any other plan of the Company or its parent and subsidiary corporations
become exercisable for the first time by an optionee during any calendar year
shall not exceed $100,000.  To the extent that any Stock Option exceeds this
limit, it shall constitute a Non-Qualified Stock Option.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 6. 
STOCK APPRECIATION RIGHTS

 
(a)           Exercise Price of Stock Appreciation Rights.  The exercise price
of a Stock Appreciation Right shall not be less than 100 percent of the Fair
Market Value of the Stock on the date of grant.
 
(b)           Grant and Exercise of Stock Appreciation Rights.  Stock
Appreciation Rights may be granted by the Administrator independently of any
Stock Option granted pursuant to Section 5 of the Plan.
 
(c)           Terms and Conditions of Stock Appreciation Rights.  Stock
Appreciation Rights shall be subject to such terms and conditions as shall be
determined from time to time by the Administrator.  The term of a Stock
Appreciation Right may not exceed ten years.
 
SECTION 7.
RESTRICTED STOCK AWARDS

 
(a)           Nature of Restricted Stock Awards.  The Administrator shall
determine the restrictions and conditions applicable to each Restricted Stock
Award at the time of grant.  Conditions may be based on continuing employment
(or other service relationship) and/or achievement of pre-established
performance goals and objectives.  The terms and conditions of each such Award
Certificate shall be determined by the Administrator, and such terms and
conditions may differ among individual Awards and grantees.
 
(b)           Rights as a Stockholder.  Upon the grant of the Restricted Stock
Award and payment of any applicable purchase price, a grantee shall have the
rights of a stockholder with respect to the voting of the Restricted Stock and
receipt of dividends; provided that if the lapse of restrictions with respect to
the Restricted Stock Award is tied to the attainment of performance goals, any
dividends paid by the Company during the performance period shall accrue and
shall not be paid to the grantee until and to the extent the performance goals
are met with respect to the Restricted Stock Award.  Unless the Administrator
shall otherwise determine, (i) uncertificated Restricted Stock shall be
accompanied by a notation on the records of the Company or the transfer agent to
the effect that they are subject to forfeiture until such Restricted Stock are
vested as provided in Section 7(d) below, and (ii) certificated Restricted Stock
shall remain in the possession of the Company until such Restricted Stock is
vested as provided in Section 7(d) below, and the grantee shall be required, as
a condition of the grant, to deliver to the Company such instruments of transfer
as the Administrator may prescribe.
 
(c)           Restrictions.  Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as
specifically provided herein or in the Restricted Stock Award
Certificate.  Except as may otherwise be provided by the Administrator either in
the Award Certificate or, subject to Section 18 below, in writing after the
Award is issued, if a grantee’s employment (or other service relationship) with
the Company and its Subsidiaries terminates for any reason, any Restricted Stock
that has not vested at the time of termination shall automatically and without
any requirement of notice to such grantee from or other action by or on behalf
of, the Company be deemed to have been reacquired by the Company at its original
purchase price (if any) from such grantee or such grantee’s legal representative
simultaneously with such termination of employment (or other service
relationship), and thereafter shall cease to represent any ownership of the
Company by the grantee or rights of the grantee as a stockholder.  Following
such deemed reacquisition of unvested Restricted Stock that are represented by
physical certificates, a grantee shall surrender such certificates to the
Company upon request without consideration.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Vesting of Restricted Stock.  The Administrator at the time of
grant shall specify the date or dates and/or the attainment of pre-established
performance goals, objectives and other conditions on which the
non-transferability of the Restricted Stock and the Company’s right of
repurchase or forfeiture shall lapse.  Notwithstanding the foregoing, in the
event that any such Restricted Stock granted to employees shall have a
performance-based goal, the restriction period with respect to such shares shall
not be less than one year, and in the event any such Restricted Stock granted to
employees shall have a time-based restriction, the total restriction period with
respect to such shares shall not be less than three years; provided, however,
that Restricted Stock with a time-based restriction may become vested
incrementally over such three-year period.  Subsequent to such date or dates
and/or the attainment of such pre-established performance goals, objectives and
other conditions, the shares on which all restrictions have lapsed shall no
longer be Restricted Stock and shall be deemed “vested.”  Except as may
otherwise be provided by the Administrator either in the Award Certificate or,
subject to Section 18 below, in writing after the Award is issued, a grantee’s
rights in any shares of Restricted Stock that have not vested shall
automatically terminate upon the grantee’s termination of employment (or other
service relationship) with the Company and its Subsidiaries and such shares
shall be subject to the provisions of Section 7(c) above.
 
SECTION 8.
RESTRICTED STOCK UNITS

 
(a)           Nature of Restricted Stock Units.   The Administrator shall
determine the restrictions and conditions applicable to each Restricted Stock
Unit at the time of grant.  Conditions may be based on continuing employment (or
other service relationship) and/or achievement of pre-established performance
goals and objectives.  The terms and conditions of each such Award Certificate
shall be determined by the Administrator, and such terms and conditions may
differ among individual Awards and grantees.  Notwithstanding the foregoing, in
the event that any such Restricted Stock Units granted to employees shall have a
performance-based goal, the restriction period with respect to such Award shall
not be less than one year, and in the event any such Restricted Stock Units
granted to employees shall have a time-based restriction, the total restriction
period with respect to such Award shall not be less than three years; provided,
however, that any Restricted Stock Units with a time-based restriction may
become vested incrementally over such three-year period.  At the end of the
deferral period, the Restricted Stock Units, to the extent vested, shall be
settled in the form of shares of Stock.  To the extent that an award of
Restricted Stock Units is subject to Section 409A, it may contain such
additional terms and conditions as the Administrator shall determine in its sole
discretion in order for such Award to comply with the requirements of Section
409A.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Election to Receive Restricted Stock Units in Lieu of
Compensation.  The Administrator may, in its sole discretion, permit a grantee
to elect to receive a portion of future cash compensation otherwise due to such
grantee in the form of an award of Restricted Stock Units.  Any such election
shall be made in writing and shall be delivered to the Company no later than the
date specified by the Administrator and in accordance with Section 409A and such
other rules and procedures established by the Administrator.  Any such future
cash compensation that the grantee elects to defer shall be converted to a fixed
number of Restricted Stock Units based on the Fair Market Value of Stock on the
date the compensation would otherwise have been paid to the grantee if such
payment had not been deferred as provided herein.  The Administrator shall have
the sole right to determine whether and under what circumstances to permit such
elections and to impose such limitations and other terms and conditions thereon
as the Administrator deems appropriate.  Any Restricted Stock Units that are
elected to be received in lieu of cash compensation shall be fully vested,
unless otherwise provided in the Award Certificate.
 
(c)           Rights as a Stockholder.  A grantee shall have the rights as a
stockholder only as to shares of Stock acquired by the grantee upon settlement
of Restricted Stock Units; provided, however, that the grantee may be credited
with Dividend Equivalent Rights with respect to the phantom stock units
underlying his Restricted Stock Units, subject to such terms and conditions as
the Administrator may determine.
 
(d)           Termination.  Except as may otherwise be provided by the
Administrator either in the Award Certificate or, subject to Section 18 below,
in writing after the Award is issued, a grantee’s right in all Restricted Stock
Units that have not vested shall automatically terminate upon the grantee’s
termination of employment (or cessation of service relationship) with the
Company and its Subsidiaries for any reason.
 
SECTION 9.
UNRESTRICTED STOCK AWARDS

 
Grant or Sale of Unrestricted Stock.  The Administrator may, in its sole
discretion, grant (or sell at par value or such higher purchase price determined
by the Administrator) an Unrestricted Stock Award under the Plan.  Unrestricted
Stock Awards may be granted in respect of past services or other valid
consideration, or in lieu of cash compensation due to such grantee.
 
SECTION 10.
CASH-BASED AWARDS

 
Grant of Cash-Based Awards.  The Administrator may, in its sole discretion,
grant Cash-Based Awards to any grantee in such number or amount and upon such
terms, and subject to such conditions, as the Administrator shall determine at
the time of grant.  The Administrator shall determine the maximum duration of
the Cash-Based Award, the amount of cash to which the Cash-Based Award pertains,
the conditions upon which the Cash-Based Award shall become vested or payable,
and such other provisions as the Administrator shall determine.  Each Cash-Based
Award shall specify a cash-denominated payment amount, formula or payment ranges
as determined by the Administrator.  Payment, if any, with respect to a
Cash-Based Award shall be made in accordance with the terms of the Award and may
be made in cash or in shares of Stock, as the Administrator determines.
 
SECTION 11.
PERFORMANCE SHARE AWARDS

 
(a)           Nature of Performance Share Awards.  The Administrator may, in its
sole discretion, grant Performance Share Awards independent of, or in connection
with, the granting of any other Award under the Plan.  The Administrator shall
determine whether and to whom Performance Share Awards shall be granted, the
Performance Goals, the periods during which performance is to be measured, which
may not be less than one year except in the case of a Sale Event, and such other
limitations and conditions as the Administrator shall determine.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Rights as a Stockholder.  A grantee receiving a Performance Share
Award shall have the rights of a stockholder only as to shares actually received
by the grantee under the Plan and not with respect to shares subject to the
Award but not actually received by the grantee.  A grantee shall be entitled to
receive shares of Stock under a Performance Share Award only upon satisfaction
of all conditions specified in the Performance Share Award Certificate (or in a
performance plan adopted by the Administrator).
 
(c)           Termination.  Except as may otherwise be provided by the
Administrator either in the Award agreement or, subject to Section 18 below, in
writing after the Award is issued, a grantee’s rights in all Performance Share
Awards shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.
 
SECTION 12. 
PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES

 
(a)           Performance-Based Awards.  Any employee or other key person
providing services to the Company and who is selected by the Administrator may
be granted one or more Performance-Based Awards in the form of a Restricted
Stock Award, Restricted Stock Units, Performance Share Awards or Cash-Based
Award payable upon the attainment of Performance Goals that are established by
the Administrator and relate to one or more of the Performance Criteria, in each
case on a specified date or dates or over any period or periods determined by
the Administrator.  The Administrator shall define in an objective fashion the
manner of calculating the Performance Criteria it selects to use for any
Performance Cycle.  Depending on the Performance Criteria used to establish such
Performance Goals, the Performance Goals may be expressed in terms of overall
Company performance or the performance of a division, business unit, or an
individual.  The Administrator, in its discretion, may adjust or modify the
calculation of Performance Goals for such Performance Cycle in order to prevent
the dilution or enlargement of the rights of an individual (i) in the event of,
or in anticipation of, any unusual or extraordinary corporate item, transaction,
event or development, (ii) in recognition of, or in anticipation of, any other
unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or (iii) in response to, or in anticipation of,
changes in applicable laws, regulations, accounting principles, or business
conditions provided however, that the Administrator may not exercise such
discretion in a manner that would increase the Performance-Based Award granted
to a Covered Employee.  Each Performance-Based Award shall comply with the
provisions set forth below.
 
(b)           Grant of Performance-Based Awards.  With respect to each
Performance-Based Award granted to a Covered Employee, the Administrator shall
select, within the first 90 days of a Performance Cycle (or, if shorter, within
the maximum period allowed under Section 162(m) of the Code) the Performance
Criteria for such grant, and the Performance Goals with respect to each
Performance Criterion (including a threshold level of performance below which no
amount will become payable with respect to such Award).  Each Performance-Based
Award will specify the amount payable, or the formula for determining the amount
payable, upon achievement of the various applicable performance targets.  The
Performance Criteria established by the Administrator may be (but need not be)
different for each Performance Cycle and different Performance Goals may be
applicable to Performance-Based Awards to different Covered Employees.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Payment of Performance-Based Awards.  Following the completion of
a Performance Cycle, the Administrator shall meet to review and certify in
writing whether, and to what extent, the Performance Goals for the Performance
Cycle have been achieved and, if so, to also calculate and certify in writing
the amount of the Performance-Based Awards earned for the Performance
Cycle.  The Administrator shall then determine the actual size of each Covered
Employee’s Performance-Based Award, and, in doing so, may reduce or eliminate
the amount of the Performance-Based Award for a Covered Employee if, in its sole
judgment, such reduction or elimination is appropriate.
 
(d)           Maximum Award Payable.  The maximum Performance-Based Award
payable to any one Covered Employee under the Plan for a Performance Cycle is
750,000 shares of Stock (subject to adjustment as provided in Section 3(c)
hereof) or $2,000,000 in the case of a Performance-Based Award that is a
Cash-Based Award.
 
SECTION 13.
DIVIDEND EQUIVALENT RIGHTS

 
(a)           Dividend Equivalent Rights.  A Dividend Equivalent Right may be
granted hereunder to any grantee as a component of an award of Restricted Stock
Units, Restricted Stock Award or Performance Share Award or as a freestanding
award.  The terms and conditions of Dividend Equivalent Rights shall be
specified in the Award Certificate.  Dividend equivalents credited to the holder
of a Dividend Equivalent Right may be paid currently or may be deemed to be
reinvested in additional shares of Stock, which may thereafter accrue additional
equivalents.  Any such reinvestment shall be at Fair Market Value on the date of
reinvestment or such other price as may then apply under a dividend reinvestment
plan sponsored by the Company, if any.  Dividend Equivalent Rights may be
settled in cash or shares of Stock or a combination thereof, in a single
installment or installments.  A Dividend Equivalent Right granted as a component
of an award of Restricted Stock Units or Restricted Stock Award with performance
vesting or Performance Share Award shall provide that such Dividend Equivalent
Right shall be settled only upon settlement or payment of, or lapse of
restrictions on, such other Award, and that such Dividend Equivalent Right shall
expire or be forfeited or annulled under the same conditions as such other
Award.
 
(b)           Interest Equivalents.  Any Award under this Plan that is settled
in whole or in part in cash on a deferred basis may provide in the grant for
interest equivalents to be credited with respect to such cash payment.  Interest
equivalents may be compounded and shall be paid upon such terms and conditions
as may be specified by the grant.
 
(c)           Termination.  Except as may otherwise be provided by the
Administrator either in the Award Certificate or, subject to Section 18 below,
in writing after the Award is issued, a grantee’s rights in all Dividend
Equivalent Rights or interest equivalents granted as a component of an award of
Restricted Stock Units, Restricted Stock Award or Performance Share Award that
has not vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 14.
TRANSFERABILITY OF AWARDS

 
(a)           Transferability.  Except as provided in Section 14(b) below,
during a grantee’s lifetime, his or her Awards shall be exercisable only by the
grantee, or by the grantee’s legal representative or guardian in the event of
the grantee’s incapacity.  No Awards shall be sold, assigned, transferred or
otherwise encumbered or disposed of by a grantee other than by will or by the
laws of descent and distribution or pursuant to a domestic relations order.  No
Awards shall be subject, in whole or in part, to attachment, execution, or levy
of any kind, and any purported transfer in violation hereof shall be null and
void.
 
(b)           Administrator Action.  Notwithstanding Section 14(a), the
Administrator, in its discretion, may provide either in the Award Certificate
regarding a given Award or by subsequent written approval that the grantee (who
is an employee or director) may transfer his or her Non-Qualified Options to his
or her immediate family members, to trusts for the benefit of such family
members, or to partnerships in which such family members are the only partners,
provided that the transferee agrees in writing with the Company to be bound by
all of the terms and conditions of this Plan and the applicable Award.  In no
event may an Award be transferred by a grantee for value.
 
(c)           Family Member.  For purposes of Section 14(b), “family member”
shall mean a grantee’s child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the grantee’s household
(other than a tenant of the grantee), a trust in which these persons (or the
grantee) have more than 50 percent of the beneficial interest, a foundation in
which these persons (or the grantee) control the management of assets, and any
other entity in which these persons (or the grantee) own more than 50 percent of
the voting interests.
 
(d)           Designation of Beneficiary.  Each grantee to whom an Award has
been made under the Plan may designate a beneficiary or beneficiaries to
exercise any Award or receive any payment under any Award payable on or after
the grantee’s death.  Any such designation shall be on a form provided for that
purpose by the Administrator and shall not be effective until received by the
Administrator.  If no beneficiary has been designated by a deceased grantee, or
if the designated beneficiaries have predeceased the grantee, the beneficiary
shall be the grantee’s estate.
 
SECTION 15.
TAX WITHHOLDING

 
(a)           Payment by Grantee.  Each grantee shall, no later than the date as
of which the value of an Award or of any Stock or other amounts received
thereunder first becomes includable in the gross income of the grantee for
Federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of, any Federal, state, or
local taxes of any kind required by law to be withheld by the Company with
respect to such income.  The Company and its Subsidiaries shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the grantee.  The Company’s obligation to deliver
evidence of book entry (or stock certificates) to any grantee is subject to and
conditioned on tax withholding obligations being satisfied by the grantee.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Payment in Stock.  Subject to approval by the Administrator, a
grantee may elect to have the Company’s minimum required tax withholding
obligation satisfied, in whole or in part, by authorizing the Company to
withhold from shares of Stock to be issued pursuant to any Award a number of
shares with an aggregate Fair Market Value (as of the date the withholding is
effected) that would satisfy the withholding amount due.
 
SECTION 16.
SECTION 409A AWARDS

 
To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A.  In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the grantee’s separation from service, or (ii) the
grantee’s death, but only to the extent such delay is necessary to prevent such
payment from being subject to interest, penalties and/or additional tax imposed
pursuant to Section 409A.  Further, the settlement of any such Award may not be
accelerated except to the extent permitted by Section 409A.
 
SECTION 17. 
TRANSFER, LEAVE OF ABSENCE, ETC.

 
For purposes of the Plan, the following events shall not be deemed a termination
of employment:
 
(a)           a transfer to the employment of the Company from a Subsidiary or
from the Company to a Subsidiary, or from one Subsidiary to another; or
 
(b)           an approved leave of absence for military service or sickness, or
for any other purpose approved by the Company, if the employee’s right to
re-employment is guaranteed either by a statute or by contract or under the
policy pursuant to which the leave of absence was granted or if the
Administrator otherwise so provides in writing.
 
SECTION 18. 
AMENDMENTS AND TERMINATION

 
The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent.  Except as provided in Section 3(c) or 3(d), without prior stockholder
approval, in no event may the Administrator exercise its discretion to reduce
the exercise price of outstanding Stock Options or Stock Appreciation Rights or
effect repricing through cancellation and re-grants or cancellation of Stock
Options or Stock Appreciation Rights in exchange for cash.  To the extent
required under the rules of any securities exchange or market system on which
the Stock is listed, to the extent determined by the Administrator to be
required by the Code to ensure that Incentive Stock Options granted under the
Plan are qualified under Section 422 of the Code, or to ensure that compensation
earned under Awards qualifies as performance-based compensation under
Section 162(m) of the Code, Plan amendments shall be subject to approval by the
Company stockholders entitled to vote at a meeting of stockholders.  Nothing in
this Section 18 shall limit the Administrator’s authority to take any action
permitted pursuant to Section 3(c) or 3(d).
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 19.
STATUS OF PLAN

 
With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards.  In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.
 
SECTION 20.
GENERAL PROVISIONS

 
(a)           No Distribution.  The Administrator may require each person
acquiring Stock pursuant to an Award to represent to and agree with the Company
in writing that such person is acquiring the shares without a view to
distribution thereof.
 
(b)           Delivery of Stock Certificates.  Stock certificates to grantees
under this Plan shall be deemed delivered for all purposes when the Company or a
stock transfer agent of the Company shall have mailed such certificates in the
United States mail, addressed to the grantee, at the grantee’s last known
address on file with the Company.  Uncertificated Stock shall be deemed
delivered for all purposes when the Company or a Stock transfer agent of the
Company shall have given to the grantee by electronic mail (with proof of
receipt) or by United States mail, addressed to the grantee, at the grantee’s
last known address on file with the Company, notice of issuance and recorded the
issuance in its records (which may include electronic “book entry”
records).  Notwithstanding anything herein to the contrary, the Company shall
not be required to issue or deliver any certificates evidencing shares of Stock
pursuant to the exercise of any Award, unless and until the Administrator has
determined, with advice of counsel (to the extent the Administrator deems such
advice necessary or advisable), that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed, quoted or traded.  All Stock certificates
delivered pursuant to the Plan shall be subject to any stop-transfer orders and
other restrictions as the Administrator deems necessary or advisable to comply
with federal, state or foreign jurisdiction, securities or other laws, rules and
quotation system on which the Stock is listed, quoted or traded.  The
Administrator may place legends on any Stock certificate to reference
restrictions applicable to the Stock.  In addition to the terms and conditions
provided herein, the Administrator may require that an individual make such
reasonable covenants, agreements, and representations as the Administrator, in
its discretion, deems necessary or advisable in order to comply with any such
laws, regulations, or requirements.  The Administrator shall have the right to
require any individual to comply with any timing or other restrictions with
respect to the settlement or exercise of any Award, including a window-period
limitation, as may be imposed in the discretion of the Administrator.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Stockholder Rights.  Until Stock is deemed delivered in accordance
with Section 20(b), no right to vote or receive dividends or any other rights of
a stockholder will exist with respect to shares of Stock to be issued in
connection with an Award, notwithstanding the exercise of a Stock Option or any
other action by the grantee with respect to an Award.
 
(d)           Other Compensation Arrangements; No Employment Rights.  Nothing
contained in this Plan shall prevent the Board from adopting other or additional
compensation arrangements, including trusts, and such arrangements may be either
generally applicable or applicable only in specific cases.  The adoption of this
Plan and the grant of Awards do not confer upon any employee any right to
continued employment with the Company or any Subsidiary.
 
(e)           Trading Policy Restrictions.  Option exercises and other Awards
under the Plan shall be subject to the Company’s insider trading policies and
procedures, as in effect from time to time.
 
(f)           Forfeiture of Awards under Sarbanes-Oxley Act.  If the Company is
required to prepare an accounting restatement due to the material noncompliance
of the Company, as a result of misconduct, with any financial reporting
requirement under the securities laws, then any grantee who is one of the
individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002 shall reimburse the Company for the amount of any
Award received by such individual under the Plan during the 12-month period
following the first public issuance or filing with the United States Securities
and Exchange Commission, as the case may be, of the financial document embodying
such financial reporting requirement.
 
SECTION 21.
EFFECTIVE DATE OF PLAN

 
This Plan shall become effective upon stockholder approval in accordance with
applicable state law, the Company’s bylaws and certificate of incorporation, and
applicable stock exchange rules.  No grants of Stock Options and other Awards
may be made hereunder after the tenth anniversary of the Effective Date and no
grants of Incentive Stock Options may be made hereunder after the tenth
anniversary of the date the Plan is approved by the Board.
 
SECTION 22. 
GOVERNING LAW

 
This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of Delaware, applied without
regard to conflict of law principles.
 
 
DATE APPROVED BY BOARD OF DIRECTORS:              March 25, 2013
 
DATE APPROVED BY STOCKHOLDERS:                          May 16, 2013
 
 
 

--------------------------------------------------------------------------------

 